DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As set forth in 37 CFR 1.173(c): 
Status of claims and support for claim changes.  Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there 
must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  (emphasis added) 
Therefore, in any response to this Office action, Applicant is required to: 
1) Provide a status of claims and support for claim changes made in claims 34-36 as presented in the response filed 10/19/2022; and
2) Provide a status of claims and support for any claim changes made in any amendment filed in response to this office action. 
From the Remarks filed 10/19/2022, Patent Owner referred to new claims 34-36:
Newly added claims 34-36 are supported, for example and without limitation, in the Specification at 6:55-7:13 and 8:3-48 as well as FIGS. 3, 4, 6, 7 and 9, ref. nos. 81, 83, 110, 183, and 942.
Patent Owner needs to explicitly state where support for the new claims is in the patent. Citing swaths of columns and lines for multiple claims is not acceptable.
Any failure to comply with 37 CFR 1.173(c) will be considered non-responsive to this Office action.

Oath/Declaration
The reissue oath/declaration filed 10/19/2022 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement of the declaration, filed 10/19/2022, indicates:
“This broadening reissue corrects an error resulting from the patentee claiming less than he had the right to claim. Issued independent Claims 1 and 19 were unnecessary limited to a door configured to close the opening of the upper frame. 
No corresponding limitation is present in independent claim 24 of the present reissue application.”
The above error statement is unacceptable because the original patent claims 1 and 19 of U.S. Patent No. 9,725,841 (the patent attempting to be reissued) did not include the language mentioned above in the error statement (i.e., “a door configured to close the opening of the upper frame”).  Indeed, the language in the error statement is taken from amended claims 1 and 19 of the previous reissue application (16/192,555).1

In other words, the error statement language, i.e., “a door configured to close the opening of the upper frame,” does not appear to reflect the claim language, ipsis verbis, of original patent claims 1 and 19.
From MPEP 1414 II (B), in pertinent part:
“In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression . . . in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”
Since this application is a continuation of 16/192,555, the broadening error statement must relate to the original patent, U.S. Patent No. 9,725,841, and language in that original patent.  However, since the parent reissue application (16/192,555) has already issued as a reissue patent (RE48,487), the error supporting the parent reissue application (16/192,555, i.e., removal of “wherein a closed door covers the opening and an opened door uncovers the opening” and “an opening flange”) has already been corrected.  Therefore, either a reissue error statement supporting the instant reissue application must be stated in a new reissue declaration or Reissue Applicant must explain in REMARKS how the same error as stated in the parent reissue application and repeated in the continuing reissue application (i.e., error statement in 03/29/2021 reissue declaration) is being corrected in a different way.  See MPEP 1414, Roman Numeral II, (D), (1) and MPEP 1451, Roman Numeral I, B, 2, third paragraph.

Claim Rejections - 35 USC § 251  
Claims 24-36 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a door close detection sensor configured to detect the door being closed (claim 26)
the locking member comprises a pocket configured to accommodate an end of the sliding member (claim 28)
the second mounting unit comprises a hole corresponding to the locking hole and configured to accommodate an end of the sliding member (claims 35 and 36)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173(b)-(d) are required in reply to the Office action to avoid abandonment of the application.
The following is a quote from 37 C.F.R. 1.173(b)-(d):
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1)The matter to be omitted by reissue must be enclosed in 
brackets; and 

(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.” 

	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the locking member comprises a pocket configured to accommodate an end of the sliding member (claim 28).
the second mounting unit and the locking switch are provided to be contactable inside the upper frame (claim 34).
the second mounting unit comprises a hole corresponding to the locking hole and configured to accommodate an end of the sliding member (claims 35 and 36)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 28, there is no support in the disclosure (specification/drawings/claims) of the claimed subject matter “the locking member comprises a pocket configured to accommodate an end of the sliding member”. The only disclosure is that locking member (41) is attached to the door. There is no further description of the locking member in the disclosure of it having a “pocket”(see col. 5, ll. 38-45). There is no mention of how the pocket is formed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “The washing machine according to claim 24, wherein the first mounting unit comprises a locking protrusion configured to be inserted to a coupling hole disposed at the second mounting unit.”
If the first mounting unit corresponds to upper unit 92, as described in the disclosure, and the second mounting unit corresponds to lower unit 94, as described in the disclosure, claim 29 makes no sense.
From Col. 6, ll. 45-55 of the specification:
“To couple the upper unit 92 and the lower unit 94, one of the upper unit 92 and the lower unit 94 may include a locking protrusion 99, and the other one may include a coupling hole 98 that couples to the locking protrusion 99. Accordingly, the upper unit 92 and the lower unit 94 may be coupled to each other by snap fitting the locking protrusion 99 and the coupling hole 98.”
Thus, the second mounting unit (94) comprises a locking protrusion (99) configured to be inserted to a coupling hole (98)  disposed at the first mounting unit (92). See figure 6. The same analysis applies to figure 12.
It is understood that the specification says “one of the upper unit 92 and the lower unit 94 may include a locking protrusion 99, and the other one may include a coupling hole 98” (emphasis examiner), but figures 6, 12 do not show “the first mounting unit comprises a locking protrusion configured to be inserted to a coupling hole disposed at the second mounting unit.” Should Patent Owner persist that claim 29 is correct, a drawing requirement, showing the claimed configuration, will be issued.
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,076,927 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/SC/				and 	/GAS/
		Sara Clarke				Gay Ann Spahn
Reexam Specialist			Supervisory Reexam Specialist
		AU 3993				AU 3993


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The error statement language, i.e., “a door configured to close the opening of the upper frame,” is also in claim 19 of U.S. Reissue Patent No. RE48,487, but the instant reissue application is attempting to reissue the original patent (U.S. Patent No. 9,725,841), not U.S. Reissue Patent No. RE48,487.  Thus, for a broadening reissue application, the error statement must indicate “a single word, phrase or expression” of an original patent claim, which is either being omitted from the original patent claim or else is not present in a new reissue claim.  See MPEP 1414, Roman Numeral II, (B), third paragraph.